Citation Nr: 0318805	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-02 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to higher initial ratings for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1999 and May 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York. 

In addition to the issues listed on the title page of this 
action, the veteran also perfected his appeal with respect to 
the issue of entitlement to service connection for diabetes 
mellitus; however, service connection for diabetes mellitus 
was granted by the RO in December 2001.  That issue is 
therefore not before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (1997).

The May 1999 decision appealed by the veteran assigned a 10 
percent rating for PTSD, effective from December 2, 1998.  In 
January 2003, the RO awarded a 50 percent rating effective 
from December 2, 1998, and a 70 percent rating effective from 
January 10, 2003.  The RO concluded that such an award 
constituted a grant of the rating benefit sought by the 
veteran on appeal.  This conclusion was based on a March 2001 
statement made by the veteran's representative wherein the 
representative opined that the evidence of record warranted 
the award of a 50 percent rating.  The Board also notes that 
the veteran has specifically argued that at least a 30 
percent rating was warranted for PTSD, and in a January 2003 
statement he reiterated his representative's opinion that a 
50 percent rating was warranted.  Nevertheless, the Board 
finds that such comments do not amount to a withdrawal of the 
veteran's appeal, or an expression of a desire to pursue only 
a 50 percent rating.  As noted above, the representative 
indicated merely that he was expressing an opinion regarding 
the state of the evidence.  Neither he nor the veteran has 
specifically indicated that an award of a 50 percent rating 
would satisfy the appeal.  Consequently, the Board finds that 
appellate consideration of the claim for higher initial 
ratings for PTSD is warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  (If the veteran is now satisfied with the 
ratings assigned for PTSD by the January 2003 decision, he 
should specifically indicate his satisfaction in writing to 
the RO.)


REMAND

Service connection for PTSD was denied in an October 1986 
rating decision.  The veteran appealed this decision to the 
Board, and the Board, on January 11, 1990, denied service 
connection for psychiatric disability, including PTSD.  The 
Board's January 1990 decision correctly noted that none of 
the medical evidence on file, including VA and private 
treatment records and the report of a November 1988 VA 
examination, provided a diagnosis of PTSD for the veteran.  
Thereafter, in a statement received by the RO on January 22, 
1990, the veteran indicated that he disagreed with the 
Board's January 1990 decision.  Additional letters addressed 
to the President and to the Vice President of the United 
States written by the veteran and expressing his belief that 
he had PTSD from his experiences in service were received in 
March 1990.  In August 1990, the Board informed the veteran 
that the January 11, 1990, Board decision would not be 
reconsidered.  In several subsequent statements received in 
1990, the veteran continued to express his belief that he had 
PTSD related to his experiences in service.

By a statement received on December 2, 1998, the veteran's 
representative submitted a claim on the veteran's behalf for 
service connection for PTSD.  The veteran was thereafter 
afforded a VA psychiatric examination on January 28, 1999, at 
which time the examiner concluded that the veteran had PTSD.  
Review of the record as currently constituted shows no 
diagnosis of PTSD prior to January 1999.  In a May 1999 
rating decision the RO granted service connection for PTSD, 
assigning an initial evaluation therefor of 10 percent, 
effective December 2, 1998.  The veteran thereafter perfected 
his appeal with respect to both the effective date assigned 
the grant of service connection for PTSD, and the initial 
evaluation assigned the disorder.  As noted above, by a 
January 2003 rating decision the evaluation assigned the 
veteran's PTSD was increased to 50 percent effective December 
2, 1998, and to 70 percent effective January 10, 2003.

The Board first notes that on November 9, 2000, and during 
the pendency of the instant appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Huston v. Principi, No. 01-575 (U.S. Vet. 
App. July 11, 2003) (Board decision as to claim for an 
earlier effective date for a grant of service connection 
vacated in light of Quartuccio, supra).  In order to ensure 
that the veteran receives the due process to which he is 
entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate.

In addition, the record reflects that the veteran is 
currently in receipt of disability benefits from the Social 
Security Administration (SSA).  The records on which the 
veteran's award of benefits was based are potentially 
relevant to the instant appeal and should be obtained.

The Board also notes that the veteran, at a November 1988 VA 
examination, reported receiving treatment for PTSD by a Dr. 
Armano Hoch, and also by a Dr. Herbert Hanson; pertinent 
records from the referenced persons are not on file.  The 
veteran has also reported that he received treatment since at 
least the 1980s at the Syracuse, New York VA Medical Center 
(VAMC).  The Board is of the opinion that efforts should be 
made to obtain records from the above persons and VA medical 
facility.  In this regard the Board points out that the 
effective date of an evaluation and award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2002).

The Board lastly notes that the veteran was most recently 
examined by VA for his disability in January 2003.  As, 
however, certain actions to be undertaken by the RO in 
accordance with this remand may result in the acquisition of 
additional medical evidence that is pertinent to the proper 
initial evaluation of the veteran's PTSD, the Board is of the 
opinion that another VA examination of the veteran would be 
helpful in the adjudication of the instant appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims, to 
specifically include Drs. Armano 
Hoch and Herbert Hanson.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran, to include from Drs. 
Hoch and Hanson, which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
for the veteran from the Syracuse, 
New York VAMC for the period from 
December 1969 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of the SSA decision awarding 
the veteran disability benefits, as 
well as a copy of the record upon 
which the veteran's award of SSA 
disability benefits was based, and a 
copy of the records associated with 
any subsequent disability 
determinations by the SSA.

5.  Then, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of his service-connected 
PTSD.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims files must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims files was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
If appropriate, the supplemental statement of the case should 
reflect consideration of both old and new criteria for rating 
mental disorders.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

